[DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                         FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 11, 2008
                                       No. 06-14794
                                                                      THOMAS K. KAHN
                                                                           CLERK

                          D. C. Docket No. 01-08084-CR-JAL

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellant,
                                                                 Cross-Appellee,

                                           versus

ELROY ANTONIO PHILLIPS,
a.k.a. 6,
a.k.a. 86,

                                                                 Defendant-Appellee
                                                                 Cross-Appellant.


                     Appeals from the United States District Court
                         for the Southern District of Florida


                                    (January 11, 2008)

Before DUBINA and KRAVITCH, Circuit Judges, and GOLDBERG,* Judge.
______________________________
*Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting by
designation.
PER CURIAM:

      This is the second time we have considered an appeal of this case. In the

first appeal, we affirmed Phillips’s convictions but vacated his sentences and

remanded the case for resentencing (“Phillips I”). On remand, the district court

sentenced Phillips to 288 months in the federal penitentiary. The government

appealed Phillips’s sentence and Phillips cross-appealed his sentence on three

grounds.1 First, Phillips argues that the district court erred when it applied an

armed-career criminal enhancement, see U.S.S.G. § 4B1.4(a) (2002), based on its

erroneous determination that Phillips was a career offender, see § 4B1.1(a).

Second, Phillips argues that the district court erred when it denied his motion for

new trial. Third, Phillips contends that the district court erroneously determined

that §§ 922(g) and 924(e) of Title 18 of the United States Code are constitutional

as applied to him.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that all of Phillips’s arguments in support of

his cross-appeal are meritless. Based on our decision in Phillips I, Phillips’s

arguments that the district court erred when it denied his motion for new trial and



      1
       Subsequently, the government filed a motion to dismiss its appeal, which we
granted. Accordingly, the cross-appeal is all that remains for disposition.

                                            2
determined that §§ 922(g) and 924(e), as applied to him, do not violate the

Constitution are barred by the law of the case doctrine. See United States v.

Jordan, 429 F.3d 1032 (11th Cir. 2005). Phillips’s argument that the district court

erred when it determined that he qualified as a career offender, see U.S.S.G. §

4B1.1(a), which Phillips raises for the first time in this appeal, is also barred by the

law of the case doctrine. See United States v. Escobar-Urrego, 110 F.3d 1556,

1560 (11th Cir. 1997). Accordingly, we affirm the district court’s determination

that Phillips qualifies as an armed-career offender under U.S.S.G. § 4B1.1(a), and

we affirm his sentence.

      AFFIRMED.




                                           3